JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee FOURTH SUPPLEMENTAL INDENTURE dated as of December 31, 2009 to INDENTURE dated as of June 15, 2002 SIGNATURENOTES(SM) (SM)SERVICE MARK OF JOHN HANCOCK LIFE INSURANCE COMPANY AND JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) THIS FOURTH SUPPLEMENTAL INDENTURE dated as of December 31, 2009 (the “Fourth Supplemental Indenture”), between JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.), a stock life insurance company existing under the laws of the State of Michigan (“John Hancock U.S.A.”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as successor to JPMorgan Chase Bank, N.A., a national banking association, as trustee hereunder (the "Trustee"), supplements the Indenture dated as of June 15, 2002 between John Hancock Life Insurance Company (“John Hancock”) and J.P.
